Citation Nr: 1216718	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and generalized anxiety disorder and major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from the Veteran had active service from September 1966 to June 1968, to include service in Vietnam from June 1967 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at the RO in July 2010.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD.

2.  An acquired psychiatric disorder other than PTSD was not manifest in service and there is no competent medical evidence that an acquired psychiatric disorder other than PTSD is related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  An acquired psychiatric disorder other than PTSD was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in October 2007, prior to initial adjudication of the Veteran's claim, discussed the evidence necessary to support a claim for service connection.  The Veteran was asked to submit or identify evidence.  Specifically, he was asked to identify evidence pertaining to stressful incidents in service.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

In December 2010 the Veteran was advised of the status of his claim.  

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, VA examinations have been conducted with regard to the Veteran's claim.  The Board finds that the examinations were adequate, in that they conducted by neutral, skilled providers who reviewed the claims file and offered a rationale for their conclusions, to include the February 2011 examiner's conclusion that she was unable to render an opinion regarding the etiology of an acquired psychiatric disorder other than PTSD.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

At the outset, the Board notes the record does not establish the Veteran's participation in combat.  Thus, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply.  

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  As discussed below, the Veteran does not have a current diagnosis of PTSD; therefore, this amendment does not apply.  

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's psychiatric health.  On separation examination in June 1968, the Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  He was deemed to be qualified for separation.  

Service personnel records indicate that the Veteran served as a supply clerk and that he was in Vietnam in 1967 and 1968.

In May 2006 the Veteran was seen at a VA facility.  He stated that he wished to establish medical care, and had no complaints aside from having run out of his blood pressure medication.  Active problems were identified as hypertension, diabetes, hyperlipidemia, and erectile dysfunction.  

During outpatient treatment in February 2007 there were no depressive type symptoms or poor concentration. The medication list included Amitriptyline to be taken at bedtime for neuropathy.  Subsequent reports dated in September 2007 and May 2008 also reflect no findings of poor concentration or depressive symptoms.

In an undated statement, the Veteran related that he was on guard duty one night and he and his colleague almost shot fellow soldiers when they heard noise in the trees.  He dated this incident to the period "near Dr. King's death."  He noted that his VA physician had told him he could use his neuropathy medicine for his PTSD.  

A May 2008 report from the Joint Services Records Research Center (JSRRC) indicates that a unit history from the Veteran's supply company made its base camp on the southern perimeter of Long Binh Post.  It noted that members of the unit were called on to fight large fires at a storage area in November and December 1967.  On both occasions, members of the company worked all night clearing supplies from the path of the fire, thus saving large quantities of supplies.  The JSRRC report also notes that additional records reflected that two enemy rockets exploded in that storage area on November 30, 1967, and that one enemy rocket exploded in the same area on December 4, 1967.  The report specified that there was nothing in the unit histories showing that a bunker was almost fired upon in April 1968 as reported by the Veteran.

 A VA fee basis examination was conducted in May 2008.  The Veteran reported that the first day in Vietnam his bus was attacked with mortars.  He also described the incident when he was on guard duty and could have shot at American soldiers.  He dated his symptoms to about 40 years previously, and indicated that his current symptoms included nightmares, inability to focus, and sleep disturbance.  He also endorsed withdrawal and crying easily.  He denied having undergone treatment such as psychotherapy, medication or hospitalization.  With respect to the Veteran's military history, the examiner noted that he did not receive medals for combat or valor, or any meritorious service awards.  The Veteran denied disciplinary infractions and adjustment problems.  He indicated that he was in supply, but that he was also involved in combat.  With respect to stressors, the Veteran indicated that his post received some mortars and that he was on guard duty; he denied direct combat.  The examiner noted that the Veteran's response to his stressor was that he felt that his life was threatened, he felt helpless, and he felt intense fear.  The Veteran endorsed recurrent recollections of the event and distressing dreams.  He endorsed avoidance of stimuli associated with the trauma and indicated that he avoided thoughts, feelings, and conversations associated with the trauma.  He also indicated that he had diminished interest in activities as he did not like to be around others.  The examiner provided a diagnosis of generalized anxiety disorder.  He specified that the Veteran's symptoms did not meet the criteria for PTSD.  He noted that there was no event that was significant to meet the threshold of a significant traumatic event as the Veteran did not experience actual death, serious injury, or significant threat to the physical integrity of himself over others over an extended period.  He also noted that the Veteran met only one criterion for persistent symptoms of increased arousal in that he had difficulty falling asleep.  He pointed out that the Veteran had normal concentration and that there was no hyper vigilance and no exaggerated startle response.  

In December 2009 the Veteran requested a mental health consultation.  He complained of depression.  Depression screening was positive.  The same day, he was seen by a physician, to whom he reported PTSD for years; he denied having been diagnosed or treated for it.  He endorsed insomnia and flashbacks.  The assessment was depression, and the physician noted that the Veteran would been seen by a psychologist later that day.

At the subsequent mental health initial evaluation in December 2009, the Veteran endorsed a depressed mood and stated that he stayed to himself.  He also indicated that he had problems sleeping, decreased interest in pleasurable activities, decreased energy, impaired concentration and focus, poor appetite, and occasional thoughts of being dead.  He endorsed an exaggerated startle response, nightmares, and avoidance of talking about his Vietnam experience.  He initially endorsed hallucinations, but the provider noted that those reports were more consistent with vividly remembering things that happened in Vietnam.  He reported that his unit came under mortar attacks.  He reported the incident when he and a colleague almost fired on fellow soldiers.  He denied taking direct fire or having to fire his weapon.  The assessment was depression.

The March 2010 report of a VA mental health intake consultation indicates that the Veteran's presenting problem was depression.  He reported that he had been diagnosed with PTSD in Cleveland 35 years previously.  He endorsed nightmares about mortar attacks and soldiers running and jumping.  He endorsed depressive symptoms for 30 years, on and off.  He endorsed nightmares at least twice per week and flashbacks weekly.  The Veteran described the incident when American troops were nearly fired on.  He reported that he had seen a psychiatrist once in the past, and that he had taken medication since December 2009.  Following diagnostic interview, the assessment was chronic and severe PTSD and major depression.  The physician indicated that he would refer the Veteran to the trauma recovery program as he was experiencing some significant PTSD symptoms, noting that the Veteran sobbed when describing his experiences and the loss of life in Vietnam.  

In April 2010 the Veteran underwent an intake evaluation for the VA trauma recovery program.  The Veteran stated that he served in combat, noting that he served once on guard duty and that his unit was subjected to mortar attacks.  Following mental status examination and elicitation of history, the provider noted that the Veteran did not present his discharge form, and that he would return for full intake.

The subsequent April 2010 intake evaluation report notes the Veteran's report of combat service.  The provider specified that the Veteran was present during many mortar attacks and that his unit almost fired on American soldiers, thinking that they were Viet Cong.  With respect to symptoms, the Veteran reported nightmares, sleep difficulty, and anger.  He also reported depression and isolation.  He noted that his nightmares occurred three to four times per week and were of mortar attacks and standing in the mud in the rain.  He indicated that his sleep disturbance and nightmares began immediately after returning from Vietnam.  He endorsed intrusive thoughts daily and that such thoughts elicited an emotional and physical response.  He reported difficulty with concentration.  The assessment was major depression.  

In May 2010 the trauma recovery program team reviewed the Veteran's case.  They determined that the Veteran was without trauma or a symptom profile indicative of intensive trauma focused therapy.  They indicated that he would be referred to the Vet Center for supportive therapy.  They also recommended follow-up with primary care.  

The record indicates that the Veteran did receive supportive therapy from the Vet Center from December 2009 to December 2010.  The diagnosis by his treating social worker is noted as chronic, severe PTSD.

At his July 2010 hearing, the Veteran testified that he worked at a supply depot in Vietnam and that they received mortar attacks at times.  He noted that he met with a counselor weekly at the Vet Center.  

A December 2010 statement from the Veteran's wife indicates that they had married in June 1997.  She described restlessness, irritability, and depression.  She noted that he slept very little.  She indicated that he was very emotional and spoke of mortar attacks in Vietnam.  

An additional VA examination was carried out in February 2011.  The Veteran's history was reviewed.  Regarding his stressors, the Veteran reported that there were mortar attacks at Long Binh.  He also reported the incident during which he almost shot at American soldiers.  He indicated that his problems had started "a long time ago" and was episodically tearful when talking of his Vietnam experiences.  He endorsed intrusive memories once or twice daily and nightmares three to four times per week.  He characterized his nightmares as being about "being there, the mortar attacks."  He stated that he did not like talking about Vietnam, about being frightened and about friends in other companies that were killed or wounded.  He described avoidance of other Veterans and news of the current armed conflicts.  He described himself as previously outgoing, but currently very withdrawn.  The examiner noted that the Veteran was not clear about when those changes occurred, stating variably that it was "long ago" or "many years ago."  However, he also indicated that his depression might have started as early as six months after service, but that he never did anything about it.  He reported that he had first received treatment about two years previously, at the strong urging of his wife.  The examiner reviewed the Veteran's treatment history, to include the diagnosis of PTSD rendered in March 2010 and the previous VA examiner's determination that a PTSD diagnosis was not appropriate.   She provided a diagnosis of major depressive disorder with psychosis.  She stated that, like other evaluators before her, she did not believe that the Veteran's stated stressors rose to the threshold of the Criterion A expectation for a diagnosis of PTSD.  She pointed out that in the absence of a Criterion A stressor, PTSD could not be diagnosed.  She also stated that she did not find prominent evidence of generalized anxiety disorder, noting that the Veteran did not report excessive general anxiety more days than not.  She stated that she found evidence of major depression, including depressed mood most of the day, every day.  She indicated that it was unclear how long the condition had lasted or what its natural causes might be.  She noted that the Veteran had reported that depression could have started as early as six months following service, but that there was no clear evidence that he was depressed while on active duty and that by his report, the Veteran did "OK" for many years while focusing on career and family.  She indicated that it appeared that the more intense problems started after the Veteran's 25-year career with Gulf Oil came to an end, his first wife passed away, and he became incapacitated by medical problems.  She posed the question of whether the Veteran's depression would have occurred but for his deployment to Vietnam.  She noted that there were numerous other important life stressors that often resulted in depression, and that the fact that the Veteran focused on Vietnam did not provide a real answer.  She indicated that often when a person has meaningful, active, and painful losses in their lives such a the loss of ability to work, the loss of a spouse, and the loss of physical health, those thoughts are almost too fresh and painful, and instead there is an emergence of old losses and worries.  She concluded that, given the numerous other reasons the Veteran might be depressed, she was unable to state that his depression was due to Vietnam service without resorting to mere speculation.  

	PTSD

After careful consideration of the evidence pertaining to this issue, the Board finds that service connection for PTSD is not warranted.  In this regard, the Board notes that a key element to establishing service connection is to show that Veteran does have the claimed disability.  This element may only be shown through evidence of a diagnosis.  

In this case, although the record contains evidence showing psychiatric treatment, there is no definitive diagnosis of PTSD.  In this regard, the Board acknowledges that the report of a March 2010 mental health consultation reflects a diagnosis of PTSD, and that the diagnosis from the Vet Center social worker is also PTSD.  However, neither of the providers who rendered such diagnoses provided a discussion of whether the Veteran's symptoms fully meet the diagnostic criteria set forth for an accurate diagnosis.  On the other hand, two VA examiners have determined that the Veteran's symptomatology does not meet the criteria for a diagnosis of PTSD.  The May 2008 examiner pointed out that there was no event that was significant enough to meet the threshold of a significant traumatic event, and that he met only one criterion for persistent symptoms of increased arousal.  The February 2011 examiner included a full recitation of the Veteran's treatment history in her report, and concluded that the Veteran's stated stressors did not rise to the threshold of the Criterion A expectation for a diagnosis of PTSD.  Moreover, the provider who conducted the April 2010 intake evaluation considered the Veteran's reported symptoms but rendered a diagnosis of major depression rather than PTSD, and the trauma recovery team determined in May 2010 that the Veteran was without trauma or a symptom profile indicative of the need for intensive trauma focused therapy.  In assigning high probative value to the VA examiners' opinions, the Board notes that they had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted complete examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past psychiatric history or that they misstated any relevant fact.  The Board thus finds the VA examiners' opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has also considered the Veteran's own assertion that he has PTSD.  However, while he is competent to describe symptoms and when they occurred, he is not necessarily competent to identify the specific underlying psychiatric disorder that is the source of those symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, in determining whether he has PTSD, the Board places far more probative weight on the clinical findings of the VA examiners who conducted a full and comprehensive assessments in 2008 and 2011.

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for PTSD, and that, on this basis, his claim must be denied.  

	Acquired Psychiatric Disorder other than PTSD

To the extent that the Veteran claims that he has an acquired psychiatric disorder other than PTSD that is related to service, the Board observes the record contains diagnoses of generalized anxiety disorder and major depression.  There is no evidence of such diagnoses in service or for many years thereafter.    

The Board acknowledges that the Veteran endorsed frequent trouble sleeping on enlistment and separation; however, he was deemed to be psychiatrically normal on clinical examination on each occasion.  At the time of his 2004 application for benefits, the Veteran did not report treatment prior to 2004.  While the Veteran has reported a long history of depression, the record is negative with respect to any objective findings prior to 2004.  

The Board has considered the Veteran's statements and acknowledges that the Veteran is competent to diagnose and report on simple conditions, to include psychiatric symptoms.  See Jandreau.  However, competency must be distinguished from credibility, and, in this instance, the Board finds that his reports of developing a chronic disability as the result of service is not credible.  In that regard, the Board acknowledges the Veteran's report during his February 2011 VA examination that he had problems as early as six months following service in addition to reports of a long  history of depression.  However, the objective record shows that the Veteran had no pertinent symptoms in service and did not receive treatment until many years following service.  In fact, the Veteran has neither produced nor identified evidence demonstrating  psychiatric complaints prior to his claim for service connection, submitted in August 2007.  Significantly, the clinical examination was normal on separation examination in June 1968.  When he was initially seen to establish VA care in May 2006, the Veteran did not identify any psychiatric problems; subsequent treatment reports through May 2008 are also negative for significant psychiatric findings.    

The Board also notes that the February 2011 examiner declined to state that the Veteran's depression was due to service.  She indicated that there was no clear evidence that the Veteran experienced depression during active duty and that by his report, he did "OK" for many years following service.  She noted that numerous other important life stressors often resulted in depression and that the fact that the Veteran focused on Vietnam did not provide an answer regarding etiology.  She concluded that given the numerous other reasons the Veteran might be depressed, she was unable to stated that depression was due to Vietnam service without resorting to speculation.  The Board finds that this examiner's opinion is highly probative in that she specifically discussed relevant evidence used in forming her opinion.  There is no indication that she was not fully aware of the Veteran's history or that she misstated any relevant fact.  Thus, the Board finds that her opinion carries greater probative weight than the Veteran's unsupported statements regarding the etiology of his claimed depression.  See Prejean; Neives- Rodriguez.  

In summary, there is no credible evidence of a chronic psychiatric disorder in service, and no credible evidence of a continuity of symptomatology since service. As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Therefore, the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD must also be denied.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


